Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 10/07/2021, claim 1 was amended and claim 4 was cancelled. Therefore, claims 1-3 and 5-8 are currently pending. 
Allowable Subject Matter
Claims 1-3 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: The nearest prior art is Peck, Yamagishi and Verfaillie. Peck provides an online crane game apparatus for remotely enjoying a crane game, the online crane game apparatus comprising: a body accommodated therein with prizes; a score place configured to be positioned inside the body and vertically formed with an opening such that a prize released from a location above the opening passes through the opening and falls onto a bottom of the body, a crane provided at an upper portion of the body to pick up the prize and move the prize to the score place, a camera for photographing an inside of the body to generate a game play image, a screen unit provided on at least one surface of the body, a communication unit for communicating with an outside of the online crane game apparatus by applying an adaptive streaming mode and a control unit configured to, based on selection by a user, control the communication unit to synthesize an area corresponding to the screen unit in the game play image with any one of a background video or image, an interruption video, a guide video, a prize information image corresponding to the prize acquired by a user, and an image corresponding to a movement of the crane, and an image corresponding to a game grade and a game play 
The instant claims recite that the controller is further configured to control the communication unit to synthesize the area corresponding to the screen unit in the game play image with at least one of the guide video and the interruption video, the guide video corresponds to the prize selected by a user input and includes guide information to move the crane to the prize selected by the user input, and the interruption video includes an obstacle image overlayed on a region corresponding to a location where the prizes are positioned.
There are no prior art references, alone or in combination, which teach such a combination of features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715